Breese, J. We see nothing in this case to take it out of the cases heretofore decided by this court. It is essential, a definite time shall be alleged for the completion of the work. We cannot imply a time. We adhere to the opinions and rulings in Cook v. Heald, 21 Ill. R. 425; Same v. Vreeland, ib. 431; Cook v. Rofinot, ib. 437; Senior v. Brebnor, 22 Ill. R. 252; McClurken et al. v. Logan et al., 23 ib. 79. We can see no difference in principle between the cases, and deem it useless to go again into the argument. The judgment of the court below is affirmed. Judgment affirmed.